       Case 1:21-cv-00606-KG-JFR Document 59 Filed 08/17/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

NEW MEXICO STATE
INVESTMENT COUNCIL,

       Plaintiff,                                                    CV No. 21-606 KG/JFR

v.

BANK OF AMERICA CORP., et al.,

       Defendants.


              ORDER SETTING DEADLINES FOR RESPONSIVE PLEADINGS

       This matter is before the Court on Defendants’ joint motions to extend the time to

respond to Plaintiff’s Complaint (Doc. 1). Recently, the Court granted Defendants’ request to

extend their response deadlines. See (Docs. 22, 56, 57, 58). The Court now enters this Order to

further detail the parties’ upcoming deadlines.

       After Plaintiff timely effects service on all remaining Defendants, Plaintiff is directed to

file a Notice with the Court that service is complete. Upon entry of Plaintiff’s Notice,

Defendants shall file a response to Plaintiff’s Complaint (Doc. 1) within 21 days. See Fed. Rules

Civ. Pro 4(m), 12(a)(1).

       IT IS ORDERED.




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
